Citation Nr: 0102177	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a November 1970 rating decision, which rated the 
veteran's shell fragment wounds on the basis of scarring 
instead of nerve or muscle damage, involved clear and 
unmistakable error (CUE).

2.  Entitlement to a rating in excess of 30 percent for 
mononeuropathy of right peroneal and right posterior tibial 
nerves, residuals of shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for incomplete 
paralysis of the common peroneal nerve, right leg, and 
assigned a 30 percent disability evaluation, effective from 
February 13, 1995.  Such disability was thereafter restated 
as "mononeuropathy of right peroneal and right posterior 
tibial nerves, residuals of shell fragment wounds", rated as 
30 percent disabling, effective, however, from February 8, 
1995.  

The appeal was docketed at the Board in 1997.


FINDINGS OF FACT

1.  No allegation of error, relative to a November 1970 
rating decision which rated the veteran's shell fragment 
wounds on the basis of scarring instead of nerve or muscle 
damage, comprises a legally cognizable claim of CUE.

2.  Current manifestations of the veteran's service-connected 
mononeuropathy of right peroneal and right posterior tibial 
nerves, residuals of shell fragment wounds, include only 5 
degrees of active motion in the right ankle; clinical foot 
drop on the right is shown.


CONCLUSIONS OF LAW

1.  A November 1970 rating decision, which rated the 
veteran's shell fragment wounds on the basis of scarring 
instead of nerve or muscle damage, did not involve CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


2.  The criteria for a 40 percent rating for mononeuropathy 
of right peroneal and right posterior tibial nerves, 
residuals of shell fragment wounds, have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.10 and Part 4, Diagnostic Code 8521 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duty to assist in this case has been 
fulfilled.  All relevant records have been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for mononeuropathy of right 
peroneal and right posterior tibial nerves, residuals of 
shell fragment wounds, for which the RO has assigned a 30 
percent rating under Diagnostic Code 8521 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected mononeuropathy of right 
peroneal and right posterior tibial nerves, residuals of 
shell fragment wounds.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.

I.  CUE

Service medical records reflect that in September 1968 the 
veteran sustained multiple fragment wounds involving each 
lower extremity when a mine exploded.  There was also injury 
to the sciatic nerve on the right.  Following procedures 
including debridement and secondary closure, the veteran was, 
in early October 1968, transferred to Valley Forge General 
Hospital (VFGH), where he was a patient for approximately six 
months.  Treatment there included therapy for peroneal palsy 
on the right.  X-ray examination of the right fibula, 
accomplished in November 1968, revealed numerous metallic 
fragments in the soft tissue involving the right thigh (X-ray 
examination, accomplished in February 1970, revealed numerous 
small metallic fragments also in the soft tissue of the right 
leg).  Findings on neurological examination performed during 
the veteran's hospitalization at VFGH included absent 
function of the peroneal on the right, with decreased 
pinprick in the distribution of the superficial peroneal 
nerve.  Late in his period of hospitalization, the veteran 
showed gradual improvement in motor function within the 
distribution of the common peroneal and tibial nerves with, 
at that point, all muscles innervated by those nerves showing 
"about 70% of normal function."  The diagnoses, at the 
veteran's hospitalization discharge in March 1969, were 
multiple fragment wounds involving each lower extremity; 
tibial nerve injury, incomplete, moderate on the right; and 
common peroneal nerve injury, incomplete, moderate on the 
right.

When the veteran was examined for Medical Board purposes in 
April 1970, findings on physical examination included scars, 
of which there were ten in total, to include on the posterior 
aspect of the left lower leg, posteriorly just below the knee 
on the left, on the medial aspect of the left thigh, and on 
the posteromedial aspect of the left thigh.  None of the 
scars was tender.  Muscles were "normal" involving the left 
leg; there was weakness of the extensor hallucis longus 
involving the right. Neurologically, sensation to pinprick 
was intact though extremely hyperactive on the right leg, as 
compared to the left.  The examination diagnoses included 
partial peroneal palsy, secondary to fragment wound, and 
multiple scars involving each lower extremity.

Subsequent to service, when the veteran was examined by VA in 
September 1970, he was noted to have scars, of various 
dimensions, involving his left thigh, leg and ankle, as well 
as his right thigh, knee, leg, ankle and foot.  The scars 
involving the right knee were described as being 
"sensitive...but healed".  There was no atrophy involving the 
musculature of either lower extremity, nor was there any 
functional limitation involving "any joint" relative to 
either lower extremity.  On neurological evaluation, reflexes 
throughout the deep and superficial musculature, involving 
apparently each lower extremity, "were fully intact"; there 
was paresthesia at the site of scarring involving the mid 
dorsum of the right foot.  Based on the report of the 
September 1970 VA examination, service connection was 
established, in a rating decision entered in November 1970, 
for a scar on the posterior mid thigh on the right with 
retained foreign body, residuals of a shell fragment wound, 
rated 10 percent disabling under Diagnostic Code (DC) 7804; a 
scar on the lateral aspect of the right knee with soft tissue 
loss, residuals of a shell fragment wound, rated 10 percent 
disabling under DC 7804; a scar on the medial aspect of the 
right knee with retained foreign body, residuals of a shell 
fragment wound, rated 10 percent disabling under DC 7804; a 
scar on the mid dorsum of the right foot, with paresthesia, 
residuals of a shell fragment wound, rated 10 percent 
disabling under DC 7804; and scars involving the left lower 
posterior thigh and posterior mid lower calf, each rated 
noncompensable under DC 7805.  Following notification to the 
veteran, with advisement of appellate rights, in November 
1970, a Notice of Disagreement was not received from the 
veteran within the subsequent year and, thus, the November 
1970 rating decision became final.  38 U.S.C.A. § 7105.  A 
final decision is accepted as correct in the absence of CUE.  
See 38 C.F.R. § 3.105(a).  However, the veteran has asserted 
that the November 1970 rating decision was erroneous in two 
respects, and this is a matter for appellate determination.

Specifically, the veteran states, as one allegation of error, 
that, while he was rated in the November 1970 rating decision 
only for scars, he should have also been rated for 
neurological problems but was not because he "wasn't even 
examined [by VA] for" the same and, in addition, the ratings 
reflected "no mention of retained metal".  As a separate 
allegation of error, he cites then applicable regulatory 
authority to the effect that an absence of retained metallic 
fragments is commensurate with "slight" muscle injury and 
avers that, since he had retained metallic fragments 
involving his right lower extremity, he logically had 
"moderately severe injury" for which DC's 5313 and 5314 
authorized a 30 percent disability rating.  

Preliminary to addressing the veteran's certified CUE claim, 
the Board would observe generally that CUE is a very specific 
and rare kind of error.  Specifically, it is the kind of 
error, whether of fact or of law, that, when called to the 
attention of later reviewers, actually compels the 
conclusion, to which reasonable minds could not differ, that 
the result in a given adjudication would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  With the foregoing in mind, then, in 
considering the veteran's first above-cited allegation of CUE 
relative to the November 1970 rating decision, i.e., that he 
should, in addition to scars, have also been rated for 
neurological problems but was not because he "wasn't even 
examined [by VA] for" the same, the Board would merely 
observe that the report of his September 1970 VA examination 
did in fact include a neurological evaluation, findings on 
which included paresthesia at the site of scarring involving 
the mid dorsum of the right foot (the same being an aspect of 
the pertinent disability, i.e., scar, mid dorsum, right foot, 
"with paresthesia", for which service connection was granted 
in the November 1970 rating).  As for the veteran's related 
assertion that the ratings established in the November 1970 
rating decision reflected "no mention of retained metal", in 
fact retained foreign bodies (i.e., "with RFB") were an 
adjudicated aspect of the scarring involving his right 
posterior thigh and right knee for which service connection 
was established in the November 1970 rating decision.  

With respect to the veteran's remaining (and apparently 
principal) allegation of error involving the November 1970 
rating decision, he cites, to reiterate, then applicable 
regulatory authority to the effect that an absence of 
retained metallic fragments is commensurate with "slight" 
muscle injury and avers that, inasmuch as he had retained 
metallic fragments involving his right lower extremity, he 
logically had "moderately severe injury" for which DC's 5313 
and 5314 authorized a 30 percent disability rating.  However, 
ignoring the matter of the clinical propriety of the 
veteran's foregoing assertion, the Board would merely stress 
the more salient consideration that the selection of a DC in 
a given case by a rating board is a matter "entitled to 
deference".  Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  
While such selection might be set aside if it is found to 
have been 'arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law', id., the veteran has 
neither alleged nor demonstrated (in any instance) the same.  
Indeed, with respect to the selection of a given DC, the same 
is not 'arbitrary and capricious' (let alone CUE) if there is 
merely a " 'rational connection' " between the facts found 
and the DC selection made.  See Id.  The latter standard is 
easily satisfied in the case at bar since in fact retained 
foreign bodies were, as noted above, an adjudicated aspect of 
the scarring involving his right posterior thigh and right 
knee for which service connection was established in the 
November 1970 rating decision.  To the extent, finally, that 
the veteran's second allegation of error comprises an 
inherent assertion that the evidence bearing on the veteran's 
undisputed retained metallic fragments was improperly weighed 
or evaluated, the same, in any event, does not rise to the 
level of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  

In light of the reasoning advanced above, then, bearing on 
each allegation of error asserted with respect to the 
November 1970 rating decision, which evaluated the veteran's 
shell fragment wounds on the basis of scarring instead of 
nerve or muscle damage, and since the law rather than the 
evidence is dispositive of the resolution of this aspect of 
the appeal, the claim of whether such rating decision 
involved CUE is without legal merit and is, therefore, 
denied.  See Sabonis, supra.  


II.  Increased Rating

Pursuant to Diagnostic Code 8521, a 30 percent rating is 
warranted for severe incomplete paralysis involving the 
external popliteal nerve (common peroneal nerve).  A 40 
percent rating is warranted for complete paralysis involving 
such nerve, with foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of the foot and toes.

The veteran asserts that he essentially has foot drop on the 
right and he contends, in essence, that his service-connected 
mononeuropathy of right peroneal and right posterior tibial 
nerves, residuals of shell fragment wounds, is more severely 
disabling than currently evaluated.  In this regard, when he 
was examined by VA in December 1995, the veteran complained 
of experiencing weakness in his right foot as well as a 
sensation of numbness in his right lower extremity.  
Neurologic evaluation revealed "a mild decrease in pinprick 
sensation" below the knee on the right.  Pertinent nerve 
conduction study was recommended.  Apparently in response to 
such recommendation, the veteran, approximately one week 
later, was administered an electromyogram, which was 
interpreted to reveal chronic mononeuropathy multiplex 
involving the right peroneal and right posterior tibial 
nerves.  When seen for VA outpatient treatment in October 
1996, the veteran was noted to have "foot drop" on the right.

When the veteran was examined by VA in November 1999, he 
asserted that his right foot was "numb and dead", obliging 
him to wear a brace on his right lower extremity from below 
the knee to a prescription shoe.  On physical examination, 
heel, toe and tandem walk was demonstrated "within normal 
limits."  Muscle strength in the feet was unrestricted 
("5/5") on dorsiflexion and plantar flexion.  Sensation was 
intact to light touch of each lower extremity with no sharp 
and dull discrimination.  The pertinent examination diagnosis 
was mononeuropathy of the right peroneal and right posterior 
tibial nerve.  The examiner further commented that there was 
"no objective evidence of a sciatic nerve involvement prior 
to the division into the tibial and peroneal nerves" 
involving the right lower extremity.

In considering the veteran's claim for a rating in excess of 
30 percent for his service-connected mononeuropathy of right 
peroneal and right posterior tibial nerves, the Board is 
constrained to point out that, although foot drop on the 
right was indicated when the veteran was seen for VA 
outpatient treatment in October 1996, he was able to heel and 
toe walk satisfactorily on the November 1999 VA examination.  
At the same time, however, although he exhibited right foot 
dorsiflexion on such examination, he exhibited only 5 degrees 
of active range of motion in his right ankle.  Given the 
latter finding, representative of only negligible motion 
involving such ankle, the Board is of the opinion, with 
favorable resolution of reasonable doubt, that clinical foot 
drop on the right, the presence of the same being requisite 
to a 40 percent disability rating under Diagnostic Code 8521, 
exists.  Therefore, such increased disability evaluation, 
i.e., to 40 percent, the maximum rating authorized under 
Diagnostic Code 8521, is granted.

With respect to the matter of whether a yet higher rating 
(i.e., one in excess of the 40 percent awarded hereinabove) 
might be in order, the Board observes that, even though 40 
percent is (as noted above) the maximum rating authorized 
under Diagnostic Code 8521, a higher disability rating might 
yet inhere in accordance with the provisions of 38 C.F.R. 
§ 4.10, as pertinent to service-connected mononeuropathy-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  In this regard, 
however, while the veteran was noted on the November 1999 VA 
examination to walk with a limp, strength in his right lower 
extremity was noted to be undiminished (i.e., "5/5").  In 
addition, while the Board does not doubt that the veteran 
does, as he alleged at the VA examination, experience 
persistent pain in his right lower extremity, the pain is 
clearly not excruciating, being subjectively "5" on a 1-10 
scale.  The foregoing considerations, in the Board's view, 
militate persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10 
and Part 4, Diagnostic Code 8521.

The Board has, in addition, with respect to the veteran's 
foregoing claim for a higher disability rating, considered 
the discussion advanced by the United States Court of Appeals 
for Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, 
relative to the veteran's above-considered claim for a higher 
disability rating, the duration between receipt of the 
veteran's related original claim (February 1995) and the 
assignment of the initial ratings was quite brief, i.e., only 
approximately thirteen months.  Given such consideration, and 
following the Board's longitudinal scrutiny of the pertinent 
evidentiary record, the Board is of the view that the cited 
Fenderson rationale does not apply.  At no time during the 
period under review have the shell fragment wound residuals 
been greater than 40 percent disabling.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently employed in a clerical capacity at a VA 
Regional Office) has offered no objective evidence that the 
disablement occasioned by his above-addressed service-
connected mononeuropathy of right peroneal and right 
posterior tibial nerves at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

ORDER

A November 1970 rating decision, which rated the veteran's 
shell fragment wounds on the basis of scarring instead of 
nerve or muscle damage, did not involve clear and 
unmistakable error.

A 40 percent rating for mononeuropathy of right peroneal and 
right posterior tibial nerves, residuals of shell fragment 
wounds, is granted, subject to the controlling regulations 
governing payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

